           Case 2:19-cr-00316-RBS Document 1-1 Filed 05/30/19 Page 1 of 1
                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             INFORMATION

DESIGNATION FORM to be used by counsel to indicate the category of
    ose of assignment to a ro riate calendar.
Address of Plaintiff: 615 Chestnut Street, Suite 1250, Philadelphia, PA 1

Post Office:    Philadelphia                           County:    Philadelphia

City and State of Defendant: ~E=di=·s=o=n~N~J- - - - - - - - - - - - - - - - - -

County:     Middlesex                    Register number: ~N=IA~------------

Place of accident, incident, or transaction:           Eastern District of Pennsylvania

Post Office: Philadelphia                              County:     Philadelphia
RELATED CASE, IF ANY:

Criminal cases are deemed related when the answer to the following question is "yes".

        Does this case involve a defendant or defendants alleged to have participated in the same
        action or transaction, or in the same series of acts or transactions, constituting an offense
        or offenses?

        YES/NO: Yes

     Case Number: 16-508116-506            Judge: Surrick


1.
                ,.
CRIMINAL: (Criminal Category - FOR USE BY U.S. ATTORNEY ONLY)

                     Antitrust
2.               r   Income Tax and other Tax Prosecutions
3.              (" Commercial Mail Fraud
                ("
4.                   Controlled Substances
5.              I" Violations of 18 U.S.C. Chapters 95 and. 96 (Sections 1951-55 and 1961-68)
                and Mail Fraud other than commercial.
6.             ('" General Criminal
        (U.S. ATTORNEY WILL PLEASE DESIGNATE PARTICULAR CRIME AND
        STATUTE CHARGED TO BE VIOLATED AND STATE ANY PREVIOUS
        CRIMINAL NUMBER FOR SPEEDY TRIAL ACT TRACKING PURPOSES)
        15 U.S.C. § 1




File No.
U.S. v. Heritage Pharmaceuticals, Inc.
